Title: To John Adams from William Whitmarsh Jr., 12 October 1778
From: Whitmarsh, William Jr.
To: Adams, John


     
      Sir
      Dunkerque Octobr. 12. 1778
     
     Being a Townsman of yours and having suffered in the Grand Cause I have Made my Aplication To Mr. Coffyn in Behalf of the United States of Amirica for a Small Sum of Money sufficent to Bear my Exepences while in France which will be no Longer then I Can Geet a Vessell Bound To America which By the Assistance of Mr. Coffyn I hope will not be Long. Sir My affairs Stands thus—
     I was Taken a Vollenteer with Capn. Henry Johnson in the Sloop Yankey. Carried from England To the East Indias From Whence I Made My Escape. I Came home in an English East Indiaman. Left Madrass the 6th. of February arrived in England the 6th. of august. Imprest. 13th. the 27th. at London Sept. 25. at Flushing. Octr. 7. at Dunkirque, as for Perticulars Excuse me Sir at Presant. Pray Sir Please To mention me in your Letters To America for my wife nor any Other of my friends or Relations Knows not wether I am dead or a Live. Sir I was Borne in Braintree in the Reverend Mr. Saml. Nileses Parish. My Father prehaps you May Very well Know—he was a Leuitnt. in the Western war.
     Sir Mr. Coffyn Continues favours To all Americans that Chance To Come through France in Consequence of that I have Wrote Several Letters and Lodged them or Directed them To Be Loged in such Parts of London as may be most Convenient for them To fall in with.
     Sir I Can not write in Particular which way we Propose To Gett To America But Rely Intierly on Mr. Coffyns Good Conduct.
     Sir Please If Opertunity Favours, ither in your directions To Boston Braintree or Marblehead. This Sir Desire in Case any Mishap Might Befall us.
     NB. By saying us, there is one Capn. Geo. Smith, of Nantuckitt, Bound the Same way.
     Sir I Begg the Favor of Subcribing my self a True Born American
     
      William Whitmarsh Junr.
     
     
      Left Marblehead the Place where I am Setled 8. June 1776. with Capn. Henry Johnson.
      Sir. Mr. Elbridge Gerry which was one of the Delagates of the Honorable Conteninl. Congress. and Lives in Marblehead in his fathers Mantion house Opposite myun.
      Pray. Sir Remamber me To Mr. Gerry—and he will forward the Same.
      Sir I Begg Pardon for Coaling you honor in Such a Manner. But To Make it appear that I was absolutely an American.
     
    